DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 1, 3, 5, 6, 8, 13, 14, 15, 16, 23 and 24 are rejected under 35 U.S.C. 103 as being obvious over Fawen (CN209789487) in view of Christopher (US 6,037,571).  An English machine translation of Fawen (CN209789487) is included with the Notice of Reference Cited (PTO-892).
With respect to the limitations of claim 1, Fawen teaches a cooking appliance (Figs 1-4, portable electric heating pot 1, Pg 4) configured to heat a cooking surface (uniform hot plate 23, heating pad 24, Pg 4) comprising: a controller (main control module 4, Pg 5); a direct current (DC) powered heating element (electric heating element 22, Pg 5) and the controller (4) and heating element (22) are configured to connect to a source of DC electrical potential (battery pack 32, Pg 4); activation of the DC powered heating element (22) by the controller (4) is configured to heat in the cooking surface (23, 24) which is configured to be located adjacent the DC powered heating element (see figure 2); the cooking appliance excludes an alternating current (AC) powered heating element and excludes a combustion heating element.  Additionally, Fawen teaches the cooking appliance draws less than 40 amps (Pg 4, Pgh 9, output current is 16A) and generates heat sufficient to raise a temperature of the cooking surface.  Fawen discloses the claimed invention except for the cooking surface is a grill or griddle and at a maximum power setting of the controller, the cooking appliance generates heat sufficient to raise a temperature of the grill surface to 500 deg within 10 minutes with a grill lid closed and the cooking appliance positioned in a 70 deg F environment.
However, Christopher discloses the cooking surface is a grill (Fig 1, electric grill 10, Col 2) or griddle and wherein at a maximum power setting of the controller (Col 4, Lines 8-11, controller), the cooking appliance generates heat sufficient to raise a temperature of the grill surface to 500 deg (Col 3, Lines 45-50) within 10 minutes with a grill lid closed and the cooking appliance positioned in a 70 deg F environment is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the cooking appliance of Fawen having a DC heating element silent to a maximum cooking surface temperature with the cooking surface is a grill or griddle and wherein at a maximum power setting of the controller, the cooking appliance generates heat sufficient to raise a temperature of the grill surface to 500 deg within 10 minutes with a grill lid closed and the cooking appliance positioned in a 70 deg F environment of Christopher for the purpose of providing a cooking appliance configuration that is suitable for the grilling of foods at a high searing temperature (Col 3, Lines 40-45), thereby improving the overall versatility of the appliance.
With respect to the limitations of claims 3, 5, 6, 8, 13, 14, 15, 16 and 24, Fawen teaches the heating element is a resistance DC powered heating element (Pg 5, Pgh 2, electric heating element 22 is an electric heating wire); the DC powered heating element is connected to a source of DC potential of 20 volts or more (Pg 3, Pgh 2, 36V power battery pack); the DC powered heating element is connected to a source of DC potential of 30 volts or more (Pg 3, Pgh 2, 36V power battery pack); the cooking appliance (1) is configured to operate (36V power battery pack) without actively drawing power from a combustion activated DC power source; the source of DC electrical potential is selected from the group consisting of: a battery (Pg 3, Pgh 2, 36V power battery pack), a solar panel, a wind powered generator; the source of DC electrical potential (Pg 3, Pgh 2, 36V power battery pack) is configured to power the cooking appliance when the source of DC electrical potential does not receive power from an AC power source; at a maximum power setting of the controller, the cooking appliance draws less than 40 amps (Pg 4, Pgh 9, output current is 16A); at a maximum power setting of the controller, the cooking appliance draws less than 30 amps (Pg 4, Pgh 9, output current is 16A); the source of DC electrical potential  (Pg 3, Pgh 2, 36V power battery pack) is connected without an inverter or other DC to AC conversion device positioned electrically between the source of DC electrical potential and the DC powered heating element (22).
With respect to the limitations of claim 23, Fawen teaches a cooking appliance (Figs 1-4, portable electric heating pot 1, Pg 4) configured to heat a cooking surface (uniform hot plate 23, heating pad 24, Pg 4) comprising: a controller (main control module 4, Pg 5); a direct current (DC) powered heating element (electric heating element 22, Pg 5) and the controller and heating element are configured to connect to a source of DC electrical potential (battery pack 32, Pg 4); activation of the DC powered heating element (22) by the controller (4) is configured to generate heat in the cooking surface (23, 24); the cooking appliance excludes an alternating current (AC) powered heating element; the DC powered heating element is connected to a source of DC potential of 30 volts or more (Pg 3, Pgh 2, 36V power battery pack).  Fawen discloses the claimed invention except for a solid state relay electrically connected to and controlled by the controller; activation of the DC power heating element by the controller is caused by switching the solid state relay on to deliver DC electrical potential from the source of DC electrical potential in order to generate heat in the cooking surface.
However, Christopher discloses a solid state relay (Fig 2, switches 25, 29, solid state device, Col 4, Lines 28-39) electrically connected to and controlled by the controller (Col 4, Lines 8-15); activation of the DC power heating element by the controller is caused by switching the solid state relay on to deliver DC electrical potential from the source of DC electrical potential (Col 4, Lines 28-39) in order to generate heat in the cooking surface is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the cooking appliance of Fawen having a controller and DC power heating element silent to a solid state relay electrically with a solid state relay electrically connected to and controlled by the controller; activation of the DC power heating element by the controller is caused by switching the solid state relay on to deliver DC electrical potential from the source of DC electrical potential in order to generate heat in the cooking surface of Christopher for the purpose of providing a known switching configuration that allows the high current from the fully charged batteries to energize the DC heating elements (Col 4, Lines 28-33), thereby improving the overall safety of the device.  

Claims 2 and 25 are rejected under 35 U.S.C. 103 as being obvious over Fawen (CN209789487) and Christopher (US 6,037,571) as applied to claims 1 and 23, further in view of Lei (CN201442534).  An English machine translation of Lei (CN201442534) is included with the Notice of Reference Cited (PTO-892).
With respect to the limitations of claims 2 and 25, Fawen teaches a cooking appliance (Figs 1-5, portable electric heating pot 1, Pg 4) configured to heat a cooking surface (inner surface of liner 12, Pg 4) comprising: a controller (main control module 4, Pg 5); a direct current (DC) powered heating element (electric heating element 22, Pg 5) wherein the controller (4) and heating element (22) are configured to connect to a source of DC electrical potential  (battery pack 32, Pg 4); activation of the DC powered heating element (22) by the controller (4) is configured to heat in the cooking surface (23, 24) which is configured to be located adjacent the DC powered heating element (see figure 2); the cooking appliance excludes an alternating current (AC) powered heating element and excludes a combustion heating element; further comprising a support (casing 11, Pg 4) to support a cooking vessel (inner liner 12, Pg 4) comprising the cooking surface and activation of the powered heating element (22) by the controller (4) heats the cooking surface.  Fawen in view of Christopher discloses the claimed invention except for the DC powered heating element is an induction DC powered heating element.
However, Lei discloses the DC powered heating element is an induction DC (0008, car’s own DC power supply) powered heating element (Fig 1, induction cooker 3, inherently having induction heating element) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the cooking appliance of Fawen having a DC power heating element with the DC powered heating element is an induction DC powered heating element of Lei for the purpose of providing a known electric heating element configuration that allows for quick heating of a cooking vessel through induction heating, that is convenient to operate and is suitable for being used for cooking on various vehicles (Abstract).

Claims 4, 12, 18, 19 and 20 are rejected under 35 U.S.C. 103 as being obvious over Fawen (CN209789487) in view of Christopher (US 6,037,571) as applied to claim 1, further in view of Mullen (US 6,369,366).
With respect to the limitations of claim 4, 12, 18, 19 and 20, Fawen in view of Christopher discloses the claimed invention but is silent to the cooking appliance being configured to operate at 1500 watts or less; a wattage rating of 2000 W or less; a wattage rating of 1600 W or less; a wattage rating of 1400 W or less.  However, Mullen discloses the cooking appliance being configured to operate at 1500 watts or less (Col 5, Lines 50-55, about 150 watts to about 200 watts); a wattage rating of 2000 W or less (Col 5, Lines 50-55, about 150 watts to about 200 watts); a wattage rating of 1600 W or less (Col 5, Lines 50-55, about 150 watts to about 200 watts); a wattage rating of 1400 W or less (Col 5, Lines 50-55, about 150 watts to about 200 watts) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the cooking appliance of Fawen in view of Christopher having a DC heating element silent to wattage with the cooking appliance being configured to operate at 1500 watts or less; a wattage rating of 2000 W or less; a wattage rating of 1600 W or less; a wattage rating of 1400 W or less of Mullen for the purpose of providing a cooking appliance with a known wattage range that is suitable for use with vehicles (Claim 16).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being obvious over Fawen (CN209789487) in view of Christopher (US 6,037,571) as applied to claim 1, further in view of Wei (CN203399970).
With respect to the limitations of claims 9 and 10, Fawen in view of Christopher discloses the claimed invention except for explicitly showing further comprising: a vehicle including the cooking appliance installed on or in the vehicle; the vehicle is battery powered electric vehicle and the cooking appliance is connected to a battery of the vehicle.
However, Wei discloses further comprising: a vehicle (Pg 2, Pghs 2, 8, power source of the automobile; vehicle battery) including the cooking appliance (portable DC fast food heater, Pg 2) installed on or in the vehicle; the vehicle is battery powered electric vehicle (power source of the automobile; vehicle battery) and the cooking appliance is connected to a battery of the vehicle (Pg 3, Pgh 8, the other end having a DC plug 7 is directly connected to the power source of the car) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the portable DC cooking appliance of Fawen in view of Christopher silent to being installed in a vehicle with the further comprising: a vehicle including the cooking appliance installed on or in the vehicle; the vehicle is battery powered electric vehicle and the cooking appliance is connected to a battery of the vehicle of Wei for the purpose of providing a vehicle with a cooking device that allows the user the convenience of cooking food in or on the vehicle, there improving the overall versatility of the vehicle.  

Claims 7, 10 and 11 are rejected under 35 U.S.C. 103 as being obvious over Fawen (CN209789487) in view of Christopher (US 6,037,571) as applied to claim 1, further in view Collins (US 2020/0100622).
With respect to the limitations of claims 7, 10 and 11, Fawen in view of Christopher discloses the claimed invention except for the DC powered heating element is connected to a source of DC potential of 40 volts or more; the vehicle is battery powered electric vehicle and the cooking appliance is connected to a battery of the vehicle; the battery of the vehicle further powers one or more electric motors which cause the vehicle to move and the vehicle is a land, sea or air vehicle.  However, Collins discloses the DC powered heating element is connected to (0051, in another example, the heating unit 62 is DC powered directly from the traction battery 38 and the converting of DC to AC for the heating unit 62 is omitted) a source of DC potential of 40 volts or more (0035); the vehicle is battery powered electric vehicle (Figs 1-3, electric vehicle 10 having an electric drive train, 0034) and the cooking appliance (heating unit 62 is an electric stove, 0042) is connected to a battery (traction battery 38, 0034) of the vehicle; the battery (38) of the vehicle further powers one or more electric motors (electric machine 42, 0034) which cause the vehicle to move and the vehicle is a land, sea or air vehicle is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the vehicle cooking appliance Fawen in view of Christopher silent to an electric vehicle with the DC powered heating element is connected to a source of DC potential of 40 volts or more; the vehicle is battery powered electric vehicle and the cooking appliance is connected to a battery of the vehicle; the battery of the vehicle further powers one or more electric motors which cause the vehicle to move and the vehicle is a land, sea or air vehicle of Collins for the purpose of adapting the cooking appliance to known alternative energy vehicles, thereby improving the overall versatility of the cooking appliance. 

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being obvious over Fawen (CN209789487) in view of Christopher (US 6,037,571) as applied to claim 1, further in view of Tan (US 2020/0396797).
With respect to the limitations of claims 21 and 22, Fawen in view of Christopher discloses the claimed invention except for further comprising a device which steps down voltage positioned electrically between the controller and the source of DC electrical potential such that the controller and the heating element operate at different voltages with the controller operating at a lower DC voltage than the heating element; the heating element operates at a voltage which is at least 7 times the voltage of the controller.  However, further comprising a device which steps down voltage positioned electrically between the controller and the source of DC electrical potential such that the controller and the heating element operate at different voltages with the controller operating at a lower DC voltage than the heating element is known in the art.  Tan, for example discloses providing a DC-DC converter used to step up or down battery voltage supplied to heater 400 based on the heater requirement (Fig 4, 0027) and where the microcontroller circuit 410 uses a low voltage, low current (0028) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the cooking appliance of Fawen silent to voltage step down device with the DC-DC converter Tan that steps up or down battery voltage supplied to heater based on the heater requirement and low voltage microcontroller circuit of Tan for the purpose of providing a known converter configuration that supplies a desired voltage level to different electronic components requiring different voltage inputs (0027, 0028).
Fawen in view of Tan discloses the claimed invention except for the step down device is electrically positioned between the controller and the source of DC electrical potential and the heating element operates at a voltage which is at least 7 times the voltage of the controller.  However, it would have been obvious for one having ordinary skill in the art before the effective filing date of the invention was made to have the step down device is electrically positioned between the controller and the source of DC electrical potential and the heating element operates at a voltage which is at least 7 times the voltage of the controller, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable operating conditions involves only routine skill in the art (see MPEP 2144.04).

Claims 26, 27 and 28 are rejected under 35 U.S.C. 103 as being obvious over Fawen (CN209789487) in view of Alexander (US 2014/0305927) and Mullen (US 6,369,366).
With respect to the limitations of claims 26, 27 and 28, Fawen teaches cooking appliance (Figs 1-4, portable electric heating pot 1, Pg 4) configured to generate heat in a cooking surface (uniform hot plate 23, heating pad 24, Pg 4) comprising: a heating element (electric heating element 22, Pg 5); a controller (main control module 4, Pg 5) electrically connected to the heating element (22), the controller includes a conversion device which modifies power output, the controller (4) is configured to connect directly to a source of DC electrical potential (battery pack 32, Pg 4) to modify power output to the heating element; activation of the heating element (22) by the controller (4) is configured to generate heat in the cooking surface (23, 24); the cooking appliance excludes a combustion heating element and excludes an AC powered heating element.
Fawen discloses the claimed invention except for the controller includes a conversion device which modifies power output to the heating element; the controller is a pulse width modulation controller; the PWM controller converts the DC input to a waveform of varied pulse widths of both positive and negative voltage to the heating element; and the cooking appliance has a wattage rating of 2000 W or less.  
However, Alexander discloses the controller includes a conversion device which modifies power output to the heating element (0239, the coffee making machine can use a voltage limiter or an amperage limiter or a wattage limiter or can slowly modulate or pulse the power or use pulse width modulation (PWM) (e.g., pulsing of power at a high frequency) to adjust the power level provided by the wireless power transmitter in the coffee making machine to the wireless power receive in the cup, mug, travel mug, carafe, water bottle or liquid container, and thereby adjust the power provided to the one or more heating or cooling elements (e.g., heater coil) of the cup, mug, travel mug, carafe, water bottle or liquid container); the controller is a pulse width modulation controller (0239); the PWM controller converts the DC input to a waveform of varied pulse widths of both positive and negative voltage to the heating element (0239) is known in the art.  It would have been obvious for one having ordinary skill before the effective filing date of the invention to adapt the cooking appliance of Fawen having a controller, DC heating element and DC electrical potential silent to the controller including a conversion device with the controller includes a conversion device which modifies power output to the heating element; the controller is a pulse width modulation controller; the PWM controller converts the DC input to a waveform of varied pulse widths of both positive and negative voltage to the heating element of Alexander for the purpose of providing a controller conversion configuration that allows for a specific power level to be provided to the one or more heating elements in order to heat a food item to a desired temperature (0239).
Additionally, Mullen discloses the cooking appliance has a wattage rating of 2000 W or less (Col 5, Lines 50-55, about 150 watts to about 200 watts) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the cooking appliance of Fawen having a DC heating element silent to wattage with the cooking appliance has a wattage rating of 2000 W or less of Mullen for the purpose of providing a cooking appliance with a known wattage range that is suitable for use with vehicles (Claim 16).

Claim 29 is rejected under 35 U.S.C. 103 as being obvious over Wei (CN203399970) in view of Fawen (CN209789487) and Mullen (US 6,369,366).  An English machine translation of Wei (CN203399970) is included with the Notice of Reference Cited (PTO-892).
With respect to the limitations of claim 29, Wei teaches a vehicle (Pg 2, Pghs 2, 8, power source of the automobile; vehicle battery) with a cooking appliance (portable DC fast food heater, Pg 2) comprising: a vehicle having a source of DC electrical potential (Pg 2, Pghs 2, 8, power source of the automobile; vehicle battery), the vehicle is a battery powered electric vehicle (Pg 2, Pghs 2, 8, power source of the automobile; vehicle battery); a cooking appliance comprising a housing (Fig 1, casing 1, Pg 2) including a heating element (heating element is provided in the heating plate 4, Pg 3); and a controller (switch 10, Pg 3) electrically connected to the heating element (4), the controller (10) controlling power output to the heating element; activation of the heating element (4) by the controller (10) is configured to draw electricity from the source of DC electrical potential (Pg 2, Pghs 2, 8, power source of the automobile; vehicle battery) to generate heat; the cooking appliance excludes a combustion heating element and excludes an AC powered heating element; the cooking appliance is connected to the source of DC electrical potential without an DC to AC conversion device positioned electrically between the source of DC electrical potential and the cooking appliance (Pg 3, Pgh 8, the other end having a DC plug 7 is directly connected to the power source of the car).
Wei discloses the claimed invention except for explicitly showing a controller electrically connected to the heating element, the controller controlling power output to the heating element; activation of the heating element by the controller is configured to draw electricity from the source of DC electrical potential to generate heat; the cooking appliance has a wattage rating of 2000 W or less.
However, Fawen discloses a controller (Figs 1-4, main control module 4, Pg 5) electrically connected to the heating element (electric heating element 22, Pg 5), the controller (4) controlling power output to the heating element (22); activation of the heating element (22) by the controller (4) is configured to draw electricity from the source of DC electrical potential  (battery pack 32, Pg 4) to generate heat is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the vehicle cooking appliance of Wei silent to a controller with the controller electrically connected to the heating element, the controller controlling power output to the heating element; activation of the heating element by the controller is configured to draw electricity from the source of DC electrical potential to generate heat of Fawen for the purpose of providing a known controller configuration that is suitable for controlling the major functions of the cooking device (Pg 3, Pgh 4).
Additionally, Mullen discloses the cooking appliance has a wattage rating of 2000 W or less (Col 5, Lines 50-55, about 150 watts to about 200 watts) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the cooking appliance of Wei in view of Fawen having a DC heating element silent to wattage with the cooking appliance has a wattage rating of 2000 W or less of Mullen for the purpose of providing a cooking appliance with a known wattage range that is suitable for use with vehicles (Claim 16).

Claim 29 is rejected under 35 U.S.C. 103 as being obvious over Wei (CN203399970) in view of Fawen (CN209789487), Collins (US 2020/0100622) and Mullen (US 6,369,366).  
With respect to the limitations of claim 29, Wei teaches a vehicle (Pg 2, Pghs 2, 8, power source of the automobile; vehicle battery) with a cooking appliance (portable DC fast food heater, Pg 2) comprising: a vehicle having a source of DC electrical potential (Pg 2, Pghs 2, 8, power source of the automobile; vehicle battery), the vehicle is a battery powered electric vehicle (Pg 2, Pghs 2, 8, power source of the automobile; vehicle battery); a cooking appliance comprising a housing (Fig 1, casing 1, Pg 2) including a heating element (heating element is provided in the heating plate 4, Pg 3); and a controller (switch 10, Pg 3) electrically connected to the heating element (4), the controller (10) controlling power output to the heating element; activation of the heating element (4) by the controller (10) is configured to draw electricity from the source of DC electrical potential (Pg 2, Pghs 2, 8, power source of the automobile; vehicle battery) to generate heat; the cooking appliance excludes a combustion heating element and excludes an AC powered heating element; the cooking appliance is connected to the source of DC electrical potential without an DC to AC conversion device positioned electrically between the source of DC electrical potential and the cooking appliance (Pg 3, Pgh 8, the other end having a DC plug 7 is directly connected to the power source of the car).
Wei discloses the claimed invention except for explicitly showing the vehicle is a battery powered electric vehicle; a controller electrically connected to the heating element, the controller controlling power output to the heating element; activation of the heating element by the controller is configured to draw electricity from the source of DC electrical potential to generate heat; the cooking appliance has a wattage rating of 2000 W or less.
However, Fawen discloses a controller (Figs 1-4, main control module 4, Pg 5) electrically connected to the heating element (electric heating element 22, Pg 5), the controller (4) controlling power output to the heating element (22); activation of the heating element (22) by the controller (4) is configured to draw electricity from the source of DC electrical potential  (battery pack 32, Pg 4) to generate heat is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the vehicle cooking appliance of Wei silent to a controller with the controller electrically connected to the heating element, the controller controlling power output to the heating element; activation of the heating element by the controller is configured to draw electricity from the source of DC electrical potential to generate heat of Fawen for the purpose of providing a known controller configuration that is suitable for controlling the major functions of the cooking device (Pg 3, Pgh 4).
Additionally, Collins discloses the vehicle is battery powered electric vehicle (Figs 1-3, electric vehicle 10 having an electric drive train, 0034) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the vehicle cooking appliance of Wei in view of Fawen silent to the vehicle is battery powered electric vehicle of Collins for the purpose of adapting the cooking appliance to known alternative energy vehicles, thereby improving the overall versatility of the cooking appliance. 
Moreover, Mullen discloses the cooking appliance has a wattage rating of 2000 W or less (Col 5, Lines 50-55, about 150 watts to about 200 watts) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the cooking appliance of Fawen having a DC heating element silent to wattage with the cooking appliance has a wattage rating of 2000 W or less of Mullen for the purpose of providing a cooking appliance with a known wattage range that is suitable for use with vehicles (Claim 16).

Response to Amendments
Claims 1, 2, 3, 23, 26 and 29 have been amended. 
Claim 17 is cancelled.
Claims 1-16 and 18-29 are pending.

Response to Arguments
Applicant's arguments filed 9/6/2022 have been fully considered but they are not persuasive. 
The applicant has argued on pages 8-9 about claim 1 that the combination of Fawen in view of Christopher is improper because claim 1 requires that an AC heating element to be absent and that the AC heating element of Christopher is fundamentally at odds with the principle operation of the claimed invention, the examiner respectfully disagrees.  Claim 1 is rejected as a combination of Fawen in view of Christopher, where Fawen fully discloses the cooking appliance is absent an AC heating element.  Moreover, Christopher states that the cooking device is operable to exclude the use of the AC heating elements, where only the DC heating elements are on, which fully supports and does not change the principle operation of Fawen having only DC heating elements (Col 3, Lines 30-33).  
The applicant has argued on page 9 about claim 2 that the combination of Fawen in view of Kim is improper because Kim fails to disclose an induction heating element because the heater 16 of Kim is not an induction heating element, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fawen and Lei (CN201442534).
The applicant has argued on pages 9-11 about claim 7, that the combination of Fawen in view of Collins is improper because Fawen discloses that higher voltages than 36V as not being safe and that Collins uses traction batteries with high voltages of 200, 400 or even 800 volts, the examiner respectfully disagrees.  Collins also discloses the traction batteries also having a range from 50 to 60 volts, which falls well within the safety concerns of Fawen.  Additionally, Collins discloses using a DC/AC inverter 98 to condition the high voltage to a lower voltage (0051) that is usable by the cooking appliance which also addresses the safety concerns of Fawen.
The applicant has argued on page 11 about claims 18-20 that the combination of Fawen in view Mullen is improper because the Mullen discloses both DC and AC electrical heating elements and like Christopher disparages and teaches away from DC only powered cooking devices as not being practical and requires use of AC powered elements, the examiner respectfully disagrees.  Mullen states that the cooking device can be operated by either a DC or AC electrical power source (Abstract) which would work does not change the principle operation of Fawen having only DC heating elements.  Additionally, Christopher states that the cooking device is operable to exclude the use of the AC heating elements, where only the DC heating elements are on, which fully supports and does not change the principle operation of Fawen having only DC heating elements (Col 3, Lines 30-33).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        9/12/2022